DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA et al (US 6,680,802) in view of MILEA et al (US 2016/0085077) and TATSUTA (US 2017/0090202).
 operable to mount a display module adjacent to a head of a viewer (Figure 2, 3; col. 5, line 61-col. 6, line 33); a ball joint 54, 55 that is fitted within the support and coupled to a clamp coupled with the ball joint, wherein the clamp extends from the support via the ball joint (Figure 9; col. 5, line 61-col. 6, line 33); a slide 3 coupled with the display module, wherein the slide is translatable within the clamp in a first direction (col. 5, line 61-col. 6, line 33); and a display 13 coupled to the display module, wherein the display is rotatable in a first arc about a vertical axis that extends in a second direction that is orthogonal to the first direction and wherein the display is rotatable in a second arc about a horizontal axis that is substantially orthogonal to the vertical axis (col. 11, line 1-19; rotates from hinge in a first direction and from ball in a second substantially orthogonal direction); wherein a first hinge 45 is operable to enable rotation of the display in the first arc, whereby a position of an image formed by the display is operable to move in two dimensions (Figure 2-3); and wherein the first hinge is positioned between the ball joint and the display along the first direction (Figure 2-3, 9).  However, ICHIKAWA does not expressly disclose a second hinge operable to enable rotation of the display in the second arc.  In a similar field of endeavor, MILEA discloses an adjustable imaging apparatus (abstract) comprising: a support operable to mount a display module adjacent to a head of a viewer (Figure 1-3); a joint that is fitted within the support and coupled to a clamp coupled with the joint, wherein the clamp extends from the support via the joint (Figure 5, paragraph 32); a slide coupled with the display module, wherein the slide is translatable within the clamp in a first direction (paragraph 37); and a display coupled to the display module, wherein the display is 

Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ICHIKAWA, MILEA, and TATSUTA further discloses wherein the second hinge is positioned along a longitudinal axis of the display (MILEA - Figure 1-4).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  ICHIKAWA further discloses wherein the support is coupled to a headband (col. 5, line 61-67).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of ICHIKAWA and MILEA does not expressly disclose wherein the support is coupled to an eyeglass frame.  In a similar field of endeavor, TATSUTA discloses wherein the support is coupled to an eyeglass frame (paragraph 44, 45).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of ICHIKAWA and MILEA to include the teachings of TATSUTA, since the use of eyeglasses to support structures is well known and conventional in the art and would attach the device within a known structure.  Furthermore, coupling of a device to any head worn object without associated structure is seen as intended use.
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ICHIKAWA, MILEA, and 
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ICHIKAWA, MILEA, and TATSUTA further discloses further comprising a projector located within the display module (ICHIKAWA - Figure 6; MILEA – paragraph 25, 26).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ICHIKAWA, MILEA, and TATSUTA further discloses wherein the support is coupled to a helmet (MILEA - Figure 1-4).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  ICHIKAWA further discloses wherein a spherical member of the ball joint is at least partially located within the support (ICHIKAWA - Figure 9; col. 10, line 54-65; support structure extending partially around ball).
Regarding claim 10, ICHIKAWA discloses an adjustable imaging apparatus (abstract) comprising: a support operable to mount a display module adjacent to a head of a viewer (Figure 2, 3; col. 5, line 61-col. 6, line 33); a ball joint 54, 55 that is fitted within the support and coupled to a clamp coupled with the ball joint, wherein the clamp extends from the support via the ball joint (Figure 9; col. 5, line 61-col. 6, line 33); a slide 3 coupled with the display module, wherein the slide is translatable within the clamp in a first direction (col. 5, line 61-col. 6, line 33); and a display 13 coupled to the display module, wherein the display is rotatable in a first arc about a vertical axis that extends in a second direction that is orthogonal to the first direction and wherein the display is 45 is operable to enable rotation of the display in the second arc (Figure 2-3); and wherein the second hinge is positioned between the ball joint and the display along the first direction (Figure 2-3, 9).  However, ICHIKAWA does not expressly disclose a second hinge operable to enable rotation of the display in the second arc.  In a similar field of endeavor, MILEA discloses an adjustable imaging apparatus (abstract) comprising: a support operable to mount a display module adjacent to a head of a viewer (Figure 1-3); a joint that is fitted within the support and coupled to a clamp coupled with the joint, wherein the clamp extends from the support via the joint (Figure 5, paragraph 32); a slide coupled with the display module, wherein the slide is translatable within the clamp in a first direction (paragraph 37); and a display coupled to the display module, wherein the display is rotatable in a first arc about a vertical axis that extends in a second direction that is orthogonal to the first direction and wherein the display is rotatable in a second arc about a horizontal axis that is substantially orthogonal to the vertical axis (paragraph 21-25); a first hinge operable to enable rotation of the display in the first arc (Figure 2, 3; paragraph 36, 43, 48); a second hinge operable to enable rotation of the display in a second arc (Figure 2, 3; paragraph 36, 43, 48); wherein the second hinge is positioned between the joint and the display along the first direction, and the first hinge is located between the display and the second hinge (Figure 1-4).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ICHIKAWA to include the teachings of MILEA, since such a modification would allow additional articulation of a display device.  Furthermore, 
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ICHIKAWA, MILEA, and TATSUTA further discloses wherein the first hinge is located in line with the display along the horizontal axis (MILEA – Figure 2, 3).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  ICHIKAWA further discloses wherein the display comprises a waveguide operable to form a virtual image (Figure 5-7; col. 7, line 11-54).
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624